United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                       June 24, 2004
                                FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                 _________________________                               Clerk
                                       No. 03 - 40252
                                   SUMMARY CALENDAR
                                 _________________________

UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

   v.

CHRISTOLTH COPELAND,

                      Defendant - Appellant.

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                               Eastern District of Texas
                                   (3:01-CR-12-1)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal, we review Defendant - Appellant, Christolth Copeland’s, conviction

pursuant to 18 U.S.C. § 922(g)(1) for possession of a firearm by a convicted felon. For the

following reasons, we uphold the conviction.




        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                               -1-
                                                  I.

                       FACTUAL AND PROCEDURAL BACKGROUND

       On November 17, 1999, Copeland was a passenger in a vehicle stopped for speeding.

When the officer approached the vehicle, he asked both the driver and Copeland for identification.

During his questioning of the driver, the officer noticed that Copeland appeared nervous, looking

straight ahead, avoiding eye contact, and taking deep breaths. The officer asked Copeland if he

had any outstanding traffic or criminal warrants, and Copeland replied that he did not. The officer

then asked if Copeland had ever been arrested, and again, Copeland said that he had not.

       When the officer returned to his vehicle to prepare a warning citation for speeding, he ran

a computer check on the vehicle and criminal history checks on the driver and Copeland. The

criminal history check revealed that Copeland had been convicted of a drug offense and theft

while serving in the United States military.

       The officer returned to the vehicle and issued a warning to the driver of the car. The

officer then asked Copeland to step out of the car. The officer questioned Copeland again about

his prior arrests, and Copeland once again denied any prior arrests. At this point, the officer

asked Copeland if there were any drugs or weapons in the vehicle, and Copeland replied that there

was a gun in the trunk. When the officer asked Copeland to retrieve the gun, Copeland went to

the passenger side of the car and pulled a gun out from under the seat. The officer then arrested

Copeland for being a felon in possession of a firearm.

       Copeland was indicted pursuant to 18 U.S.C. § 922(g)(1), and prior to trial, he filed a

motion to suppress evidence obtained as a result of the traffic stop that led to his arrest.

Copeland argued that the traffic stop and detention were made without probable cause and


                                                  -2-
without a search warrant. The trial court denied the motion. Following a two-day trial, Copeland

was convicted.

        Copeland’s Presentence Report (hereinafter, “PSR”) calculated his offense level at 14, and

found that his criminal history category was II, yielding a sentencing range of 18-24 months.

Although both the government and Copeland objected to the PSR, the district court sentenced

Copeland to 18 months’ imprisonment, three years’ supervised release, and a $100 special

assessment. This appeal timely followed.

                                                   II.

                                      MOTION TO SUPPRESS

        Copeland first argues that the officer had no right to ask for his identification at the time

of the initial traffic stop and that the officer had no right to detain him after issuing a warning to

the driver of the car. We review the district court’s denial of Copeland’s motion to suppress for

clear error when considering the district court’s factual findings, and we review the district court’s

conclusions of law de novo. United States v. Shabazz, 993 F.2d 431, 434 (5th Cir. 1993); United

States v. Coleman, 969 F.2d 126, 129 (5th Cir. 1992).

        The Fourth Amendment guarantees freedom from unreasonable searches and seizures.

United States v. Sharpe, 470 U.S. 675, 682 (1985). However, while the Fourth Amendment

requires probable cause for a search, investigatory stops are justifiable, if the officer has an

articulable suspicion that a person has committed or is about to commit a crime. Florida v.

Royer, 460 U.S. 491, 498 (1983); Terry v. Ohio, 392 U.S. 1 (1968).

        The car in which Copeland was a passenger was stopped for speeding, and the officer

noticed that Copeland appeared nervous and refused to make eye contact. Thus, the officer had


                                                  -3-
an articulable suspicion that warranted asking Copeland for identification. Wyoming v. Houghton,

526 U.S. 295, 297-98 (1999); United States v. Santiago, 310 F.3d 336, 337-38 (5th Cir. 2002);

United States v. Jones, 234 F.3d 234, 237 (5th Cir. 2000); United States v. Roberson, 6 F.3d

1088, 1089-90 (5th Cir. 1993).

       In light of the totality of the circumstances, it was also reasonable for the officer to briefly

detain Copeland after issuing a warning to the driver of the car. Copeland had lied to the officer

about his prior convictions, and thus, the officer was justified in investigating further. United

States v. Sokolow, 490 U.S. 1, 7 (1989); United States v. Greer, 939 F.2d 1076, 1092 (5th Cir.

1991). The district court was correct in denying Copeland’s motion to suppress.

                                                 III.

                              SUFFICIENCY OF THE EVIDENCE

       Copeland next argues that there was insufficient evidence to support his conviction

because the government failed to prove that he had previously been convicted of a felony. We

review the evidentiary sufficiency of a criminal case by viewing the evidence and drawing all

inferences most favorable to the verdict to see if the evidence would permit a rational jury to find

all elements of the crime proven beyond a reasonable doubt. Roberson, 6 F.3d at 1093.

       To convict Copeland of a violation of Section 922(g)(1), the government must prove (1)

that Copeland knowingly possessed a firearm; (2) that before Copeland possessed the firearm, he

had been convicted in a court of a crime punishable by imprisonment for a term in excess of one

year; and (3) that the firearm had traveled at some time from one state to another. 18 U.S.C. §

922(g)(1).

       The government produced a copy of the general court martial reflecting Copeland’s prior


                                                 -4-
conviction showing that Copeland pleaded guilty to wrongfully using cocaine and stealing jewelry,

currency, and a radio. Copeland was sentenced to 30 months’ confinement, though the sentence

was later reduced to two years. Further, military convictions are “convictions” within the

meaning of Section 922(g)(1). United States v. MacDonald, 922 F.2d 967, 969 (9th Cir. 1993).

         Because the government proved that Copeland was convicted in a court of a crime

punishable by imprisonment in excess of one year, his challenge to the sufficiency of the evidence

fails.

                                                 IV.

                              ACCEPTANCE OF RESPONSIBILITY

         Copeland next argues that the district court erred by not decreasing his sentencing level by

three points for acceptance of responsibility. We review the district court’s application of the

Sentencing Guidelines de novo. United States v. Salinas, 122 F.3d 5, 7 (5th Cir. 1997).

         Copeland’s argument is without merit because he entered a plea of not guilty and

demanded a trial by jury. He did not stipulate to any of the facts required to be proven by the

government. He denied that he had been convicted of a felony offense. The Sentencing

Guidelines make it clear that a decrease may be applied to defendants who go to trial only in rare

instances, such as when a trial is necessary to determine the constitutionality of a statute.

U.S.S.G. § 3E1.1, cmt. n. 2; United States v. Medina-Anicacio, 325 F.3d 638, 647 (5th Cir.

2003). The district court did not err in determining that Copeland was not entitled to a reduction

for acceptance of responsibility.

                                                  V.

                                    EXCUSE OF VENIREMAN


                                                 -5-
       Finally, Copeland’s argument that the district court erred in excusing a venireman for

cause is without merit. The court properly exercised its discretion in excusing a venireman who

gave diametrically opposed answers to the court’s questions. United States v. Magana-Arevalo,

639 F.2d 226, 228 (5th Cir. 1981).

                                               VI.

                                        CONCLUSION

       For the foregoing reasons, the district court’s judgement is AFFIRMED.




                                               -6-